        Case 4:18-cr-00691 Document 521 Filed on 06/10/20 in TXSD Page 1 of 6
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   June 10, 2020
                             IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

UNITED STATES OF AMERICA                                   §
                                                           §
v.                                                         §   CRIMINAL NO. H-18-691-8
                                                           §
GERRETT WINN                                               §


                                           MEMORANDUM AND ORDER

           This criminal case is before the Court on Defendant Gerrett Winn’s Motion for

Compassionate Release from Incarceration (“Motion”) [Doc. # 510], filed pursuant

to 18 U.S.C. § 3582(c)(1)(A), the “First Step Act.” The United States filed its

Response [Doc. # 511], opposing Defendant’s request for early release from custody.

Defendant filed a Reply [Doc. # 514], a Status Memorandum [Doc. # 515], and a

Supplemental Status Report [Doc. # 516]. By Order [Doc. # 517] entered May 15,

2020, the Court held the Motion in abeyance until after the exhaustion requirements

of the First Step Act had been satisfied. On June 9, 2020, Defendant filed a Second

Status Memorandum [Doc. # 520], presenting evidence of exhaustion. Having

carefully reviewed the Motion and the applicable legal authorities, the Court denies

the Motion.




P:\ORDERS\1-CRIMIN\2018\0691WinnMRelease.wpd 200610.0827
        Case 4:18-cr-00691 Document 521 Filed on 06/10/20 in TXSD Page 2 of 6




I.         BACKGROUND

           On April 4, 2019, Defendant entered a plea of guilty to one count of possessing

a firearm after being convicted of a felony. See Rearraignment Minutes [Doc. # 197].

On December 16, 2019, Defendant was sentenced to 30 months in the custody of the

Bureau of Prisons (“BOP”), a downward variance from the advisory Sentencing

Guideline Range of 57-71 months in prison. See Judgment in a Criminal Case [Doc.

# 489]; Statement of Reasons [Doc. # 490].

           On March 5, 2020, Defendant began serving his sentence at FCI Oakdale 1.

Defendant reports that his anticipated release date is July 29, 2021.

           On April 17, 2020, the warden at the facility denied Defendant’s request for

early release. See Letter [Doc. # 520-1]. Defendant’s Motion is now exhausted, has

been fully briefed, and is now ripe for decision.

II.        APPLICABLE LEGAL PRINCIPLES

           A judgment of conviction “may not be modified by a district court except in

limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (citing 18

U.S.C. § 3582(b)). One of the limited circumstances, 18 U.S.C. § 3582(c), allows a

district court to modify a term of imprisonment where “extraordinary and compelling

reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i). Defendant

argues that the threat to his health from COVID-19 while incarcerated is an


P:\ORDERS\1-CRIMIN\2018\0691WinnMRelease.wpd 200610.0827   2
        Case 4:18-cr-00691 Document 521 Filed on 06/10/20 in TXSD Page 3 of 6




extraordinary and compelling reason to reduce his sentence and release him from

custody.

           Decisions about whether to deny a request for compassionate release under

§ 3582(c)(1)(A) are discretionary, depending on the court’s consideration of the

applicable policy statement in the United States Sentencing Guidelines (“U.S.S.G.”)

and other factors found in 18 U.S.C. § 3553(a). See United States v. Chambliss, 948

F.3d 691, 693 (5th Cir. 2020). The district court must base its decision on “a thorough

factual record” and “must provide specific factual reasons, including but not limited

to due consideration of the § 3553(a) factors, for its decision.” Id.

           Any reduction under 18 U.S.C. § 3582(c)(1)(A) must comply with the

applicable policy statement articulated by the United States Sentencing Commission.

See U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 (U.S. Sentencing Comm’n

2018) (reflecting the applicable policy statement on reductions to a term of

imprisonment under 18 U.S.C. § 3582(c)(1)(A)). The current policy statement sets

forth circumstances that are considered “extraordinary and compelling reasons” for

purposes of compassionate release, including the defendant’s medical condition,

advanced age, and family circumstances in which the defendant has become the only

available caregiver for his minor child or for his incapacitated spouse or registered

partner. See U.S. SENTENCING GUIDELINE MANUAL § 1B1.13, cmt. n. 1 (U.S.


P:\ORDERS\1-CRIMIN\2018\0691WinnMRelease.wpd 200610.0827   3
        Case 4:18-cr-00691 Document 521 Filed on 06/10/20 in TXSD Page 4 of 6




Sentencing Comm’n 2018). Additionally, the Director of the BOP is authorized to

identify other extraordinary and compelling reasons in the defendant’s particular case.

See id.

           Even if “extraordinary and compelling reasons” for early release exist, the

policy statement found in Sentencing Guideline § 1B1.13(2) authorizes a reduction

in sentence only if a defendant “is not a danger to the safety of any other person or the

community, as provided in 18 U.S.C. §3142(g).” Additionally, the sentence reduction

must be consistent with the applicable sentencing factors found in 18 U.S.C.

§ 3553(a). See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

           The defendant has the burden to establish that the test for compassionate release

under § 3582(c)(1)(A) is satisfied. See United States v. Soliz, 2020 WL 2500127, *2

(S.D. Tex. May 14, 2020); United States v. Stowe, 2019 WL 4673725,*2 (S.D. Tex.

Sept. 25, 2019).

III.       ANALYSIS

           Defendant is thirty-one (31) years old, well below the age at which COVID-19

presents a higher risk of infection or of an unfavorable outcome. Defendant is in good

health, with no underlying health conditions that place him at higher risk for infection

or for serious complications should he become infected. Defendant asserts that his




P:\ORDERS\1-CRIMIN\2018\0691WinnMRelease.wpd 200610.0827   4
        Case 4:18-cr-00691 Document 521 Filed on 06/10/20 in TXSD Page 5 of 6




African-American race places him at higher risk, but he has presented no evidence to

support this assertion.

           The BOP has implemented an action plan that is designed to reduce the risk of

infection among inmates. The plan includes mitigation measure such as increased

screening of inmates and staff, and quarantine logistics for inmates and staff who

either test positive for infection or present a higher risk of becoming infected. The

BOP is also prioritizing its statutory authority to grant home confinement in

appropriate circumstances after the BOP Medical Director makes an assessment of

inmates’ risk factors and other criteria.

           Defendant is not at a heightened risk, either because of his age or any

underlying health conditions. He has presented no evidence that African-Americans

have a higher risk of a negative outcome should they become infected. He has neither

tested positive nor displayed any symptoms of infection. Fundamentally, Defendant

seeks compassionate release because other individuals have become infected, and he

is concerned about becoming infected also. That fear, similar to what is currently

experienced by a large number of individuals in society in general, is not an

extraordinary and compelling circumstance that would warrant Defendant’s early

release from his custodial sentence.




P:\ORDERS\1-CRIMIN\2018\0691WinnMRelease.wpd 200610.0827   5
        Case 4:18-cr-00691 Document 521 Filed on 06/10/20 in TXSD Page 6 of 6




IV.        CONCLUSION AND ORDER

           Defendant is thirty-one (31) years old, and has no underlying health conditions

that increase his risk from COVID-19. Defendant has not shown extraordinary and

compelling reasons that would justify his early release from custody. As a result, it

is hereby

           ORDERED that Defendant Winn’s Motion for Compassionate Release from

Incarceration [Doc. # 510] is DENIED.

                                          10th day of June, 2020.
           SIGNED at Houston, Texas this ____




                                                                    NAN Y F. ATLAS
                                                           SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-CRIMIN\2018\0691WinnMRelease.wpd 200610.0827      6
